EXHIBIT 10.7

SILICON VALLEY BANK SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of December 16, 2009, between SILICON VALLEY BANK, a California
chartered bank, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 (FAX (408) 980-6410) (“Bank”) and GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”) GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT, LLC, a Colorado
limited liability company (“WBS”) and GTT-EMEA, LTD., a private limited company
incorporated and registered in England and Wales (“EMEA” and together with GTTI,
GTTA and WBS, each a “Borrower” and collectively, the “Borrowers”) each with
offices at 8484 Westpark Drive, Suite 720, McLean, VA  22102 (Fax (703)
442-5501), provides the terms on which Bank shall lend to Borrowers and
Borrowers shall repay Bank. This Agreement amends and restates that certain
Amended and Restated Loan and Security Agreement among Bank, GTTI and GTTA,
dated June 16, 2009, in its entirety.  The parties agree as follows:
 
ARTICLE 1
ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP, to the
extent applicable.  The term “financial statements” includes the notes and
schedules.  The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.  Capitalized terms
in this Agreement shall have the meanings set forth in Section 13.  All other
terms contained in this Agreement, unless otherwise indicated, shall have the
meanings provided by the Code, to the extent such terms are defined therein.
 
ARTICLE 2
LOAN AND TERMS OF PAYMENT
 
Section 2.1                      Promise to Pay.  Borrowers hereby
unconditionally promise to pay Bank the unpaid principal amount of all Advances
hereunder with all interest, fees and finance charges due thereon as and when
due in accordance with this Agreement.
 
2.1.1           Financing of Accounts or Cash Collections.
 
(a)           Advance Rate Applicability.  During the term of this Agreement,
for any Subject Month so long as Borrower’s aggregate cash plus Excess
Availability was at least $1,500,000 during any Testing Month, the Streamline
Advance Rate will apply and Bank will finance Borrowers’ Streamline Eligible
Accounts, as set forth herein. At all other times, the Non-Streamline Advance
Rate will apply and Bank will finance Borrowers’ Non-Streamline Eligible
Accounts as set forth herein.
 
(b)           Availability.
 
(i)           Subject to the terms of this Agreement, during any Subject Month
in which the Non-Streamline Advance Rate applies, Borrowers may request that
Bank finance specific Non-Streamline Eligible Accounts.  Bank may, in its good
faith business discretion, finance such Non-Streamline Eligible Accounts by
extending credit to Borrowers in an amount equal to the result of the
Non-Streamline Advance Rate multiplied by the face amount of the Non-Streamline
Eligible Account (a “Non-Streamline Advance”). Subject to the terms of this
Agreement, during any Subject Month in which the Streamline Advance Rate
applies, Borrowers may request that Bank finance Streamline
 

 

--------------------------------------------------------------------------------

 

Eligible Accounts.  Bank may, in its good faith business discretion, finance
such Streamline Eligible Accounts by extending credit to Borrowers in an amount
not to exceed the Streamline Advance Rate multiplied by the aggregate face
amount of the Streamline Eligible Accounts, as determined by Bank from
Borrower’s most recent Streamline Accounts Listing (a “Streamline
Advance”).  Bank may, in its sole discretion, (a) change the percentage of the
Non-Streamline Advance Rate for a particular Non-Streamline Eligible Account on
a case by case basis, (b) change the percentage of the Streamline Advance Rate
for a particular Streamline Eligible Account on a case by case basis.  When Bank
makes an Advance the Eligible Account becomes a “Financed Receivable.” All
Advances hereunder shall be made in Dollars.
 
(ii)           Subject to the terms of this Agreement, EMEA may request that
Bank finance EMEA Eligible Accounts. Bank may, in its good faith business
discretion, finance such EMEA Eligible Accounts by extending credit to Borrowers
in an amount equal to the result of the EMEA Advance Rate multiplied by the face
amount of the EMEA Eligible Account (an “EMEA Advance”). Bank may, in its sole
discretion, (a) change the percentage of the EMEA Advance Rate for a particular
EMEA Eligible Account on a case by case basis or (b) change the percentage of
the EMEA Advance Rate for a particular EMEA Eligible Account on a case by case
basis.  When Bank makes an EMEA Advance the EMEA Eligible Account becomes a
“Financed Receivable.”  Notwithstanding anything to the contrary herein, at no
time may Financed Receivables on EMEA Eligible Accounts exceed the Dollar
Equivalent of $2,500,000.
 
(iii)           Subject to the terms of this Agreement, following an Increase
Event and for a period of 45 days thereafter, but no later than April 14, 2010,
the U.S. Borrowers may request advances of up to $1,000,000 on a non-formula
basis (the “Non-Formula Advances”).
 
(c)           Maximum Advances.   The aggregate face amount of all Financed
Receivables plus Non-Formula Advances, outstanding at any time may not exceed
the Facility Amount. In addition, the outstanding principal balances of all
Streamline Advances may not at any time exceed the product of multiplying the
Streamline Advance Rate by the aggregate amount of Streamline Eligible Accounts.
In addition, the outstanding principal balances of all EMEA Advances may not at
any time exceed the product of multiplying the EMEA Advance Rate by the
aggregate amount of EMEA Eligible Accounts.
 
(d)           Borrowing Procedure.
 
(i)           Non-Streamline Advances. Borrowers will deliver an Advance
Request/Invoice Transmittal Form for each Non-Streamline Eligible Account it
offers.  Bank may rely on information set forth in or provided with the Advance
Request/Invoice Transmittal Form.
 
(ii)           Streamline/EMEA/Non-Formula Advances.  Subject to the prior
satisfaction of all other applicable conditions to the making of a Streamline
Advance, EMEA Advance or Non-Formula Advance set forth in this Agreement, to
obtain a Streamline Advance, EMEA Advance or Non-Formula Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by electronic mail, facsimile,
or telephone by 3:00 p.m. Eastern time on the Funding Date of the Streamline
Advance, EMEA Advance or Non-Formula Advance, as the case may be.  Together with
any such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Advance Request/Invoice Transmittal
Form executed by a Responsible Officer or his or her designee.  Bank may rely on
any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.
 
(e)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrowers for
financing as an Advance (other than a Non-
 

 
2

--------------------------------------------------------------------------------

 

Formula Advance) hereunder, in order to approve any such Account Debtor’s credit
before agreeing to finance such Account.  Bank may also verify directly with
Account Debtors, from time to time and not necessarily all at one time, the
validity, amount and other matters relating to such Accounts (including
confirmations of Borrowers’ representations in Section 5.3) by means of mail,
telephone or otherwise, either in the name of Borrowers or Bank from time to
time in its sole discretion.
 
(f)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrowers money of Bank’s security interest in the funds and verify
and/or, if an Event of Default has occurred and is continuing, collect the
amount of the Account.
 
(g)           Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrowers, effective three Business Days after
written notice of termination is given to Bank; or (ii) by Bank at any time
after the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.  If this Agreement is terminated (A) by Bank in
accordance with clause (ii) in the foregoing sentence, or (B) by Borrowers for
any reason, Borrowers shall pay to Bank a termination fee in an amount equal to
one percent (1.0%) of the Non-Streamline Advance Rate multiplied by the
then-applicable Facility Amount (the “Early Termination Fee”).  The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if the loan facility provided
hereunder is refinanced and redocumented under another division of Bank prior to
the Maturity Date.  In addition, (a) if a court of competent jurisdiction finds
that Bank has breached this Agreement, and Borrower has terminated this
Agreement due to such breach, Borrower shall not have to pay the Early
Termination Fee or (b) if Bank decreases the Advance Rate, and Borrower
terminates this Agreement solely due to such change in Advance Rate, Borrower
shall not have to pay the Early Termination Fee as a result of such termination.
 
(h)           Maturity.  This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
(i)           Suspension of Advances.  Borrowers’ ability to request that Bank
finance Eligible Accounts or make Non-Formula Advances hereunder will terminate
if, in Bank’s sole discretion, there has been a Material Adverse Change.
 
(j)           Borrower Liability. Any Borrower may, acting singly, request
Advances hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Advances
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Advances made hereunder, regardless of which Borrower actually
receives said Advance, as if each Borrower hereunder directly received all
Advances.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by  Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Article shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 

 
3

--------------------------------------------------------------------------------

 

Section 2.2                      Collections, Finance Charges, Remittances and
Fees.   The Obligations shall be subject to the following fees and Finance
Charges.  Unpaid fees and Finance Charges may, in Bank’s discretion, accrue
interest and fees as described in Section 9.2 hereof.
 
2.2.1           Collections. Collections for (a) Non-Streamline Advances will be
credited to the Financed Receivable Balance for such Financed Receivable and (b)
for Streamline Advances, EMEA Advances and Non-Formula Advances will be remitted
to the applicable Borrower, subject to Section 2.2.7, but if there is an Event
of Default, Bank may apply Collections to the Obligations in any order it
chooses.   If Bank receives a payment for both a Financed Receivable and a
non-Financed Receivable, the funds will first be applied to the Financed
Receivable for Non-Streamline Advances and, if there is no Event of Default then
existing, the excess (or if such payments are received during any period when
Streamline Advances are outstanding, the entire amount) will be remitted to the
applicable Borrower, subject to Section 2.2.7.
 
2.2.2           Facility Fee. A fully earned, non-refundable facility fee of
Sixty Thousand Dollars ($60,000.00).
 
2.2.3           Finance Charges. In computing Finance Charges on the Obligations
under this Agreement, all Collections received by Bank shall be deemed applied
by Bank on account of the Obligations (a) three (3) Business Days after receipt
of the Collections for all Non-Streamline Advances and (b) one and one-half
(1.5) Business Days after receipt of the Collections for all Streamline Advances
and EMEA Advances.  Borrowers will pay a finance charge (the “Finance Charge”)
on each Financed Receivable which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (w) for Non-Streamline Advances, the outstanding Financed
Receivable Balance for such Financed Receivable, (x) for Streamline Advances,
the Streamline Advance Rate multiplied by the outstanding Financed Receivable
Balance for such Financed Receivable, (y) for EMEA Advances, the EMEA Advance
Rate multiplied by the outstanding Financed Receivable Balance for such Financed
Receivable and (z) for Non-Formula Advances, the outstanding amount of such
Non-Formula Advances.  The Finance Charge is payable in accordance with Section
2.3 hereof. In the event that the aggregate amount of Finance Charges and
Collateral Handling Fees earned by Bank in any quarter is less than the Minimum
Finance Charge, Borrowers shall pay to Bank an additional Finance Charge equal
to (i) the Minimum Finance Charge minus (ii) the aggregate amount of all Finance
Charges and Collateral Handling Fees earned by Bank in such quarter.   Such
additional Finance Charge shall be payable on the first day of next quarter
 
                         2.2.4           Collateral Handling Fee. Borrower will
pay to Bank a collateral handling fee (the “Collateral Handling Fee”) equal to
(a) for any Subject Month (as of the first calendar day of such month), to the
extent that Borrower qualifies for the Streamline Advance Rate, the sum of (i)
0.15% per month of (A) the Streamline Advance Rate multiplied by (B) the
applicable Financed Receivable Balance for each Financed Receivable outstanding,
plus (ii) 0.15% per month of (A) the EMEA Advance Rate multiplied by (B) the
applicable Financed Receivable Balance for each Financed Receivable outstanding,
plus (iii) 0.15% per month on the outstanding Non-Formula Advances, in each
case, based upon a 360 day year or (b) for any Subject Month (as of the first
calendar day of such month), to the extent that Borrower qualifies for the
Non-Streamline Advance, (i) 0.35% per month of the applicable Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year, plus (ii) 0.15% per month of (A) the EMEA Advance Rate multiplied by (B)
the applicable Financed Receivable Balance for each Financed Receivable
outstanding, plus (iii) 0.15% per month on the outstanding Non-Formula Advances,
in each case, based upon a 360 day year. This fee is charged on a daily basis
which is equal to the Collateral Handling Fee divided by 30, multiplied by the
number of days each such Financed Receivable or Non-Formula Advance is
outstanding, multiplied by the outstanding Financed Receivable Balance or
outstanding Non-Formula Advance,  as applicable.  The Collateral Handling Fee is
payable in accordance with Section 2.3 hereof.  In computing Collateral Handling
Fees under this Agreement, all Collections received by Bank shall be deemed
applied by Bank on account of Obligations (x) three (3) Business Days after
receipt of Collections for all Non-Streamline Advances and (y) one and one-half
(1.5)
 

 
4

--------------------------------------------------------------------------------

 

Business Days after receipt of Collections for all Streamline Advances and EMEA
Advances. If an Event of Default has occurred and is continuing, the Collateral
Handling Fee will increase an additional 0.50% effective immediately upon such
Event of Default.
 
2.2.5           Accounting.  After each Reconciliation Period, Bank will provide
an accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fees and the Facility Fee.  If Borrowers do not
object to the accounting in writing within thirty (30) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.
 
2.2.6           Deductions.  Bank may deduct fees, Finance Charges, Advances
which become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
 
2.2.7           Lockbox; Account Collection Services.   Borrowers shall direct
each Account Debtor (and each depository institution where proceeds of Accounts
are on deposit) (a) to remit Dollar payments with respect to the Accounts to a
lockbox account established with Bank or to wire transfer payments in Dollars to
a cash collateral account that Bank controls (collectively, the “Lockbox”); and
(b) to remit any other payments with respect to the Accounts to a blocked
account established with RBS or to wire any other transfer payments to a cash
collateral account that Bank controls (collectively, the “Blocked
Account”).  Upon receipt by Borrowers of Dollar proceeds, Borrowers shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.  Provided no Event of Default exists or an event that with
notice or lapse of time will be an Event of Default, within three (3) Business
Days of receipt of such amounts by Bank, (a) when GTTA  and WBS have
Non-Streamline Advances outstanding, Bank will turn over to the applicable
Borrower the proceeds of the GTTA and WBS Accounts, other than Collections with
respect to Financed Receivables and the amount of Collections in excess of the
amounts for which Bank has made a Non-Streamline Advance to GTTA or WBS, less
any amounts due to Bank, such as the Finance Charge, the Facility Fee, payments
due to Bank, other fees and expenses, or otherwise or (b) when GTTA and WBS have
Streamline Advances outstanding, Bank will first apply Collections on GTTA and
WBS Accounts to the outstanding Streamline Advances, then to any amounts due to
Bank, such as the Finance Charge, the Facility Fee, payments due to Bank, other
fees and expenses, or otherwise and then will turn over to the applicable
Borrower the remaining proceeds of such Collections; provided, however, when
Non-Streamline Advances are outstanding, Bank may hold any excess amount with
respect to Financed Receivables as a reserve until the end of the applicable
Reconciliation Period if Bank, in its discretion, determines that other Financed
Receivable(s) may no longer qualify as an Eligible Account at any time prior to
the end of the subject Reconciliation Period. This Section 2.2.7 does not impose
any affirmative duty on Bank to perform any act other than as specifically set
forth herein.  All Accounts and the proceeds thereof are Collateral and if an
Event of Default occurs and is continuing, Bank may apply the proceeds of such
Accounts to the Obligations. It will be considered an immediate Event of Default
if each of the Lockbox is not set-up and operational on the Effective Date and
if the Blocked Account is not set-up and operational prior to an EMEA Advance.
 
2.2.8           Good Faith Deposit.  Borrower has paid to Bank a Good Faith
Deposit of Five Thousand Dollars ($5,000) (the “Good Faith Deposit”) to initiate
Bank’s due diligence review process.  Any portion of the Good Faith Deposit not
utilized to pay Bank Expenses will be applied to the initial Facility Fee.
 
Section 2.3                      Repayment of Obligations; Adjustments.
 
(a)           Repayment.
 
(i)           Borrowers will repay each Non-Streamline Advance, as well as all
Finance Charges and Collateral Handling Fees thereon, on the earliest of: (a)
the date on which payment is
 

 
5

--------------------------------------------------------------------------------

 

received on the Financed Receivable with respect to which the Non-Streamline
Advance was made, (b) the date on which the Financed Receivable is no longer an
Non-Streamline Eligible Account, (c) the date on which any Adjustment is
asserted to the Financed Receivable (but only to the extent of the Adjustment if
the Financed Receivable remains otherwise an Eligible Account), (d) the date on
which there is a breach of any warranty or representation set forth in Section
5.3 or a breach of any covenant in this Agreement, or (e) the Maturity Date
(including any early termination). Each payment will also include all accrued
Finance Charges and Collateral Handling Fees with respect to such Non-Streamline
Advance and all other amounts then due and payable hereunder.
 
(ii)           Borrowers will repay the principal amount of each Streamline
Advance on the Maturity Date (including any early termination).  Notwithstanding
anything to the contrary in the foregoing, all Collections will be applied to
the outstanding principal amount of Streamline Advances in accordance with
Section 2.2.7.
 
(iii)           Borrower will pay Finance Charges and Collateral Handling Fees
on Streamline Advances, EMEA Advances and Non-Formula Advances monthly, on the
first day of the month.  Payments of Finance Charges and/or Collateral Handling
Fees received after 3:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue. In
addition, all payments of Finance Charges and/or Collateral Handling Fees for
Streamline Advances, EMEA Advances and Non-Formula Advances shall be deemed
applied by Bank on account of Obligations one and one-half (1.5) Business Days
following receipt of such payment. The principal amount of all outstanding
Streamline Advances and EMEA Advances plus all accrued but unpaid Finance
Charges and Collateral Handling Fees thereon, and all other amounts due and
payable hereunder are due on the Maturity Date. In addition, notwithstanding
anything to the contrary herein, all outstanding Non-Formula Advances are due
and payable 45 days following an Increase Event; provided, however, that
Borrower may refinance such Advances with Streamline Advances or Non-Streamline
Advances hereunder, as then applicable.
 
(iv)           Notwithstanding anything to the contrary in the forgoing, during
any Subject Month in which the Non-Streamline Advance Rate applies, any
outstanding Streamline Advances will be immediately converted to Non-Streamline
Advances and repaid in accordance with subsection (i) above.  If Borrower does
not have enough Non-Streamline Eligible Accounts to finance the total Streamline
Advances then-outstanding, Borrower must immediately repay Bank the
excess.  Conversely, during any Subject Month in which the Streamline Advance
Rate applies, any outstanding Non-Streamline Advances will be immediately
converted to Streamline Advances and repaid in accordance with subsection (ii)
above.  If Borrower does not have enough Streamline Eligible Accounts to finance
the total Non-Streamline Advances then-outstanding, Borrower must immediately
repay Bank the excess.
 
(b)           Repayment on Event of Default.  If an Event of Default has
occurred and is continuing, Borrowers will, if Bank demands (or, upon the
occurrence of an Event of Default under Section 8.5, immediately without notice
or demand from Bank) repay all of the Advances.  The demand may, at Bank’s
option, include the Advance for each Financed Receivable then outstanding, and
all accrued Finance Charges, the Early Termination Fee, Collateral Handling
Fees, attorneys and professional fees, court costs and expenses, and any other
Obligations.
 
(c)           Debit of Accounts.   Bank may debit any of Borrowers’ deposit
accounts for payments or any amounts Borrowers owe Bank hereunder, as and when
due.  Bank shall promptly notify Borrowers when it debits Borrowers’
accounts.  These debits shall not constitute a set-off.
 

 
6

--------------------------------------------------------------------------------

 

(d)           Adjustments.  If at any time during the term of this Agreement any
Account Debtor asserts an Adjustment with respect to a Financed Receivable or if
a Borrower issues a credit memorandum with respect to a Financed Receivable, or
if any of the representations, warranties or covenants set forth in Section 5.3
are no longer true in all material respects, such Borrower will promptly advise
Bank.
 
Section 2.4                      Power of Attorney.  Each Borrower irrevocably
appoints Bank and its successors and assigns as attorney-in-fact and authorizes
Bank, to: (i) following the occurrence and during the continuance of an Event of
Default,  sell, assign, transfer, pledge, compromise, or discharge all or any
part of the Financed Receivables; (ii) following the occurrence and during the
continuance of an Event of Default, demand, collect, sue, and give releases to
any Account Debtor for monies due and compromise, prosecute, or defend any
action, claim, case or proceeding about the Financed Receivables, including
filing a claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s
name, as Bank chooses; (iii) following the occurrence and during the continuance
of an Event of Default, prepare, file and sign Borrower’s name on any notice,
claim, assignment, demand, draft, or notice of or satisfaction of lien or
mechanics’ lien or similar document; (iv) regardless of whether there has been
an Event of Default, notify all Account Debtors to pay Bank directly; (v)
regardless of whether there has been an Event of Default, receive, open, and
dispose of mail addressed to Borrower; (vi) regardless of whether there has been
an Event of Default,  endorse Borrower’s name on checks or other instruments (to
the extent necessary to pay amounts owed pursuant to this Agreement); and (vii)
regardless of whether there has been an Event of Default, execute on Borrower’s
behalf any instruments, documents, financing statements to perfect Bank’s
interests in the Financed Receivables and Collateral and do all acts and things
necessary or expedient, as determined solely and exclusively by Bank, to protect
or preserve, Bank’s rights and remedies under this Agreement, as directed by
Bank.
 
ARTICLE 3
CONDITIONS OF LOANS
 
Section 3.1                      Conditions Precedent to Initial
Advance.  Bank’s agreement to make the initial Advance is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such  documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation, subject to the condition precedent that Bank shall have received, in
form and substance satisfactory to Bank, the following:
 
(a)           duly executed original signatures to the Loan Documents to which
each Borrower is a party;
 
(b)           duly executed original signatures to the Guaranty;
 
(c)           duly executed original signatures to the completed Borrowing
Certificates for Borrowers, plus, if applicable, all exhibits thereto;
 
(d)           duly executed original signatures to the Guarantor Certificates
for Guarantors, plus, if applicable, all exhibits thereto;
 
(e)           good standing certificate/certificates of foreign qualification
from Borrowers, other than EMEA and Guarantors as set forth more specifically on
the closing checklist delivered to Borrowers in connection with this Agreement,
dated no later than 30 days prior to the Effective Date.
 
(f)           the Perfection Certificates executed by Borrowers;
 
(g)           a legal opinion from counsel to the US Borrowers and Guarantors,
in a form satisfactory to Bank in all respects;
 

 
7

--------------------------------------------------------------------------------

 

(h)           Reaffirmations of existing subordination agreements with holders
of Subordinated Debt in form and substance satisfactory to Bank in all respects;
 
(i)           A Subordination Agreement, duly executed by Scott Charter and Mike
Hollander, in form and substance acceptable to Bank in all respects;
 
(j)           evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Bank; and
 
(k)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
Section 3.2                      Conditions Precedent to Initial EMEA
Advance.  In addition to the items set forth in Section 3.1, Bank’s agreement to
make the initial EMEA Advance is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank,
such  documents, and completion of such other matters, as Bank may reasonably
deem necessary or appropriate, including, without limitation, subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, the following:
 
(a)           an original Debenture, duly executed by EMEA and copy of the
minutes of a meeting of the board of directors of EMEA approving the terms of,
and entry into, the Debenture, certified as a true copy of the same by the
company secretary of EMEA;
 
(b)           a legal opinion from UK counsel to EMEA, in a form satisfactory to
Bank in all respects; and
 
(c)           Release of the Deed of Charge in favor of Bank of Scotland;
 
(d)           evidence of the establishment of the Blocked Account at RBS; and
 
(e)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
Section 3.3                      Conditions Precedent to all Advances.  Bank’s
agreement to make each Advance, including the initial Advance, is subject to the
following:
 
(a)           receipt of the Advance Request/Invoice Transmittal Form, as the
case may be;
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(e); and
 
(c)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the Advance
Request/Invoice Transmittal Form and on the Funding Date of each Advance;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the
Advance.  Each Advance is Borrower’s representation and warranty on that date
that the representations and warranties in this Agreement remain true, accurate,
and complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that
 

 
8

--------------------------------------------------------------------------------

 

those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date.
 
ARTICLE 4
CREATION OF SECURITY INTEREST
 
Section 4.1                      Grant of Security Interest.  Each Borrower,
other than EMEA, hereby grants Bank, to secure the payment and performance in
full of all of the Obligations and the performance of each of such Borrower’s
duties under the Loan Documents, a continuing security interest in, and pledges
and assigns to Bank, the Collateral, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof, in each
case subject only to the Permitted Liens.  Each Borrower, other than EMEA,
warrants and represents that the security interest granted herein shall be a
first priority security interest in the Collateral, subject only to the
Permitted Liens.  Each Borrower, other than EMEA, warrants and represents that
the security interest granted herein shall be a first priority security interest
in the Collateral. The payment and performance in full of all the Obligations
and the performance of EMEA’s duties under the Loan Documents is also secured
under the Debenture and any and all other security agreements, mortgages or
other collateral granted to Bank by EMEA as security for the Obligations, now or
in the future.
 
Except as noted on the Perfection Certificate with respect to such Borrower, no
Borrower is a party to, nor is bound by, any material license or other agreement
with respect to which such Borrower is the licensee that prohibits or otherwise
restricts such Borrower from granting a security interest in such Borrower’s
interest in such license or agreement or any other property.  Without prior
consent from Bank, no Borrower shall enter into, or become bound by, any such
license or agreement which is reasonably likely to have a material impact on
such Borrower’s business or financial condition.  Borrowers shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future.
 
If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrowers fully satisfy their Obligations.  If
any U.S. Borrower shall at any time, acquire a commercial tort claim, such
Borrower shall promptly notify Bank in a writing signed by such Borrower of the
brief details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Bank.
 
Upon the termination of this Agreement and the payment in full of all monetary
Obligations, Bank shall, promptly send the Borrowers, (i) for each jurisdiction
in which a UCC financing statement is on file to perfect the security interests
granted to Bank hereunder, a termination statement to the effect that Bank no
longer claims a security interest in such financing statement, and (ii) such
other documents necessary or appropriate to terminate the security interests
granted to Bank hereunder as may be reasonably requested by the Borrowers, all
at Borrower’s sole cost and expense.
 
Section 4.2                      Authorization to File Financing
Statements.   Each Borrower hereby authorizes Bank to file financing statements
and the Debenture, without notice to such Borrower, with all appropriate
jurisdictions in order to perfect or protect Bank’s interest or rights
hereunder.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants, jointly and severally, as follows:
 

 
9

--------------------------------------------------------------------------------

 

Section 5.1                      Due Organization and Authorization.  Borrower
and each of its Subsidiaries is duly existing and in good standing in its
jurisdiction of formation and qualified and licensed to do business in, and in
good standing in, any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to cause a Material Adverse
Change.   Borrower represents and warrants to Bank that: (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; and (b) Borrower is an organization of the type, and is organized
in the jurisdiction, set forth in the Perfection Certificate; and (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; and (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address if different, and (e) all other information set forth on the Perfection
Certificate pertaining to Borrower is accurate and complete.  If Borrower does
not now have an organizational identification number, but later obtains one,
Borrower shall forthwith notify Bank of such organizational identification
number.
 
The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.
 
Section 5.2                      Collateral.  Borrower has good title to the
Collateral, free of Liens except Permitted Liens.  All inventory is in all
material respects of good and marketable quality, free from material
defects.  Borrower has no deposit account, other than the deposit accounts with
Bank and deposit accounts described in the Perfection Certificate delivered to
Bank in connection herewith.  The Collateral is not in the possession of any
third party bailee (such as a warehouse).  Except as hereafter disclosed to Bank
in writing by Borrower, none of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection
Certificate.  In the event that Borrower, after the date hereof, intends to
store or otherwise deliver any portion of the Collateral to a bailee, then
Borrower will first receive the written consent of Bank and such bailee must
acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank. EMEA currently has no outstanding overdrafts on its bank
accounts with the Bank of Scotland or otherwise.
 
Section 5.3                      Financed Receivables.  Borrower represents and
warrants for each Financed Receivable:
 
(a)           Such Financed Receivable is an Eligible Account;
 
(b)           Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
 
(c)           The correct amount is on the Advance Request/Invoice Transmittal
Form and is not disputed;
 
(d)           Other than for Deferred Revenue financed with a Streamline Advance
or EMEA Advance, payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Advance Request/Invoice
Transmittal Form date;
 
(e)           Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not in default, has
not been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
(f)           There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 

 
10

--------------------------------------------------------------------------------

 

(g)           Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)           Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)           Bank has the right to endorse and/ or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
 
(j)           No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
 
Section 5.4                      Litigation.  There are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against Borrower or any its Subsidiaries in which an adverse
decision could reasonably be expected to cause a Material Adverse Change.
 
Section 5.5                      No Material Deviation  in Financial
Statements.  All consolidated financial statements for Borrower and any of its
Subsidiaries delivered to Bank fairly present in all material respects
Borrower’s consolidated financial condition and Borrower’s consolidated results
of operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.
 
Section 5.6                      Solvency.  Borrower is able to pay its debts
(including trade debts) as they mature.
 
Section 5.7                      Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the U.S. Federal Fair Labor Standards Act, or, in relation to
EMEA, all employment legislation in force in England or Wales (including,
without limitation the UK 1996 Employment Rights Act).  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to cause a Material Adverse Change.  None of Borrower’s or any
Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each Subsidiary has timely filed all required tax returns
and paid, or made adequate provision to pay, all material taxes, except those
being contested in good faith with adequate reserves under GAAP.  Borrower and
each Subsidiary has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted
except where the failure to obtain or make such consents, declarations, notices
or filings would  not reasonably be expected to cause a Material Adverse Change.
 
Section 5.8                      Subsidiaries.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
Section 5.9                      Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Bank contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained in the certificates
or statements not misleading.
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE 6
AFFIRMATIVE COVENANTS
 
Until all monetary Obligations are paid in full and this Agreement has
terminated, Borrowers shall do all of the following:
 
Section 6.1                      Government Compliance.  Each Borrower shall
maintain its and all Subsidiaries’ legal existence and good standing in its
jurisdiction of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a Material
Adverse Change.  Each Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on such Borrower’s business or
operations or would reasonably be expected to cause a Material Adverse Change.
 
Section 6.2                      Financial Statements, Reports, Certificates.
 
(a)           Each Borrower shall deliver to Bank, unless otherwise noted:  (i)
as soon as available, but no later than thirty (30) days after the last day of
each month, a company prepared consolidating balance sheet and income statement
covering Borrowers’ operations during the period certified by a Responsible
Officer and in substantially the same form as provided to Bank in connection
with its underwriting; (ii) (A) within five (5) days of mailing, copies of all
statements, reports and notices mailed to GTTI’s security holders or to any
holders of Subordinated Debt and (B) within five (5) days of filing, if such
reports have not been made public, all reports on Form 10-K, 10-Q and 8-K filed
with the Securities and Exchange Commission; (iii) a prompt report of any legal
actions pending or threatened in writing against Borrower or any Subsidiary that
could reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of One Hundred Thousand Dollars ($100,000.00) or more; and (iv)
budgets, sales projections, operating plans or other financial information
reasonably requested by Bank.
 
(b)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit B.
 
(c)           During any Subject Month in which the Streamline Advance Rate
applies, provide Bank with, as soon as available, but no later than five (5)
days following each Reconciliation Period, a Streamline Accounts Listing.
 
(d)           No later than five (5) days following each Reconciliation Period,
an EMEA Accounts Listing.
 
(e)           Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
 
(f)           Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in substantially the same form
as provided to Bank in connection with its underwriting.
 
(g)           Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, a Deferred Revenue report, in
substantially the same form as provided to Bank in connection with its
underwriting.        
 
(h)            Borrower will allow Bank to audit Borrower’s Collateral,
including, but not limited to, Borrower’s Accounts and accounts receivable, at
Borrower’s expense, upon reasonable notice to Borrower;

 
12

--------------------------------------------------------------------------------

 

provided, however, that Borrower shall be obligated to pay for not more than one
(1) audit per year, unless an Event of Default has occurred and is
continuing.  If an Event of Default has occurred and is continuing, Bank may
audit Borrower’s Collateral, including, but not limited to, Borrower’s Accounts
and accounts receivable at Borrower’s expense and at Bank’s sole and exclusive
discretion and without notification and authorization from
Borrower.  Notwithstanding anything to the contrary herein, Bank will postpone
Borrowers’ 2009 audit until March, 2010, unless an Event of Default has occurred
and is continuing.
 
Section 6.3                      Taxes.  Each Borrower shall make, and cause
each of its Subsidiaries to make, timely payment of all material federal, state,
and local taxes or assessments (other than taxes and assessments which such
Borrower is contesting in good faith, with adequate reserves maintained in
accordance with GAAP) and will deliver to Bank, on demand, appropriate
certificates attesting to such payments.
 
Section 6.4                      Insurance.  Each Borrower shall keep its
business and the Collateral insured for risks and in amounts as Bank may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as an
additional  loss payee and all liability policies shall show Bank as an
additional insured and  all policies shall provide that the insurer must give
Bank at least twenty (20) days notice before canceling its policy.  At Bank’s
request, Borrowers shall deliver certified copies of policies and evidence of
all premium payments. Proceeds payable under any policy shall, at Bank’s option,
following the occurrence and during the continuance of an Event of Default, be
payable to Bank on account of the Obligations.  If any Borrower fails to obtain
insurance as required under this Article or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Article and
take any action under the policies Bank deems prudent.
 
Section 6.5                      Accounts.
 
(a)           In order to permit Bank to monitor Borrowers’ financial
performance and condition, Each Borrower, and all of such Borrower’s U.S. and UK
Subsidiaries, shall maintain such Borrower’s, and such Subsidiaries, primary
depository and operating accounts and securities accounts with Bank, Bank’s
Affiliates, or, in the case of EMEA and any UK Subsidiary, RBS, which accounts
shall represent at least 95% of the Dollar Equivalent of such Borrower’s and all
of such Subsidiaries accounts at all financial institutions.
 
(b)           Each Borrower shall identify to Bank, in writing, any bank or
securities account opened by such Borrower with any institution other than
Bank.  In addition, for each such account that a Borrower at any time opens or
maintains, such Borrower shall, at Bank’s request and option, pursuant to an
agreement in form and substance acceptable to Bank, cause the depository bank or
securities intermediary to agree that such account is the collateral of Bank
pursuant to the terms hereunder.  The provisions of the previous sentence shall
not apply to deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of a Borrower’s
employees.
 
Section 6.6                      Financial Covenants.  GTTI shall maintain on a
consolidated basis with respect to GTTI and its Subsidiaries, measured at the
end of each month, aggregate Net Operating Cash Flow,  prior to an Increase
Event, of at least:
 
For the months ending:
Minimum Net Operating Cash Flow:
  December 31, 2009
($150,000)
  January 31 – March 31, 2010
$1.00
For the three months ending:
 
  April 30, 2010
$200,000
  May 31, 2010
$250,000
  June 30, 2010
$300,000

 


 
13

--------------------------------------------------------------------------------

 
 
  July 31, 2010
$350,000
  August 31, 2010
$400,000
  September 30, 2010 and thereafter
$500,000

 
           and upon an Increase Event, of at least:
 
For the months ending:
Minimum Net Operating Cash Flow:
  December 31, 2009
($150,000)
  January 31 – March 31, 2010
$1.00
For the three months ending:
 
  April 30, 2010 – June 30, 2010
$1,250,000
  July 31, 2010 and thereafter
$1,750,000



Section 6.7                      Further Assurances.  Each Borrower shall
execute any further instruments and take further action as Bank reasonably
requests to perfect or continue Bank’s security interest in the Collateral or to
effect the purposes of this Agreement and/or any of the other Loan Documents.
 
ARTICLE 7
NEGATIVE COVENANTS
 
Until all monetary Obligations are paid in full and this Agreement has
terminated, no Borrower shall do any of the following without Bank’s prior
written consent.
 
Section 7.1                      Dispositions.  Convey, sell, lease, transfer or
otherwise dispose of (collectively a “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (i) of inventory in the ordinary course of business; (ii) of
non-exclusive licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business; or (iii) of
worn-out or obsolete equipment.
 
Section 7.2                      Changes in Business, Ownership, Management or
Business Locations.  Engage in or permit any of its Subsidiaries to engage in
any business other than the businesses currently engaged in by Borrower ), enter
into any transaction or series of related transactions in which the stockholders
of Borrower who were not stockholders immediately prior to the first such
transaction own more than 40% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering), or have
a change in both its Chief Executive Officer and Chief Financial
Officer.  Borrower shall not, without at least thirty (30) days prior written
notice to Bank: (i) relocate its chief executive office, or add any new offices
or business locations, including warehouses  (unless such new offices or
business locations contain less than Twenty Five Thousand Dollars ($25,000.00)
in Borrower’s assets or property), or (ii) change its jurisdiction of
organization, or (iii) change its organizational structure or type, or (iv)
change its legal name, or (v) change any organizational number (if any) assigned
by its jurisdiction of organization.
 
Section 7.3                      Mergers or Acquisitions.  Merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, except
where (a) no Event of Default has occurred and is continuing or would exist
after giving effect to the transaction, (b) Borrower is the surviving legal
entity and (c) the transaction does not result in a decrease to Borrower’s
Tangible Net Worth of more than 25%.  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.
 
     Section 7.4                      Indebtedness.  Create, incur, assume, or
be liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 
14

--------------------------------------------------------------------------------

 
 
Section 7.5                      Encumbrance.  Create, incur, or allow any Lien
on any of its property, or assign or convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens, or permit any Collateral not to be subject to the
first priority security interest granted herein.  The Collateral may also be
subject to Permitted Liens.
 
Section 7.6                      Distributions; Investments.  (a) Directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments or Investments permitted in Section 7.3, or
permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock; and (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) in any fiscal year.
 
Section 7.7                      Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.
 
Section 7.8                      Subordinated Debt.  Make or permit any payment
on any Subordinated Debt, except under the terms of the Subordinated Debt, or
amend any provision in any document relating to the Subordinated Debt, without
Bank’s prior written consent.
 
Section 7.9                      Compliance.  Become an “investment company” or
a company controlled by an “investment company”, under the Investment Company
Act of 1940 or undertake as one of its important activities extending credit to
purchase or carry margin stock, or use the proceeds of any Advance for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.
 
ARTICLE 8
EVENTS OF DEFAULT
 
Any one of the following is an Event of Default:
 
Section 8.1                      Payment Default.  Any Borrower fails to pay any
of the Obligations when due;
 
Section 8.2                      Covenant Default.  Any Borrower fails or
neglects to perform any obligation in Article 6 or violates any covenant in
Article 7 or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant or agreement contained in this Agreement,
any of the other Loan Documents and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, grace and cure periods provided under this section shall not apply to
financial covenants or any other covenants that are required to be satisfied,
completed or tested by a date certain;
 
     Section 8.3                      Material Adverse Change.  A Material
Adverse Change occurs in relation to any Borrower;

 
 
15

--------------------------------------------------------------------------------

 
 
Section 8.4                      Attachment.  (i) Any portion of any Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver and the attachment, seizure or levy is not removed in ten (10) days;
(ii) the service of process upon any Borrower seeking to attach, by trustee or
similar process, any funds of such Borrower on deposit with Bank, or any entity
under the control of Bank (including a subsidiary); (iii) any Borrower is
enjoined, restrained, or prevented by court order from conducting any part of
its business; (iv) a judgment or other claim becomes a Lien on a portion of any
Borrower’s assets; or (v) a notice of lien, levy, or assessment is filed against
any of any Borrower’s assets by any government agency and not paid within ten
(10) days after such Borrower receives notice;
 
Section 8.5                      Insolvency.  (i) Any Borrower is unable to pay
its debts (including trade debts) as they become due or otherwise becomes
insolvent; (ii) any Borrower begins an Insolvency Proceeding; or (iii) an
Insolvency Proceeding is begun against any Borrower and not dismissed or stayed
within thirty (30) days (but no Advances shall be made before any Insolvency
Proceeding is dismissed);
 
Section 8.6                      Other Agreements.  If there is a default in any
agreement to which any Borrower is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of the
Dollar Equivalent of One Hundred Thousand Dollars ($100,000) or that could
result in a Material Adverse Change;
 
Section 8.7                      Judgments.  If a judgment or judgments for the
payment of money in an amount, individually or in the aggregate, of at least the
Dollar Equivalent of Two Hundred Thousand Dollars ($200,000) shall be rendered
against any Borrower and shall remain unsatisfied and unstayed for a period of
ten (10) days (provided that no Advances will be made prior to the satisfaction
or stay of such judgment);
 
Section 8.8                      Misrepresentations.  If any Borrower or any
Person acting for such Borrower makes any material misrepresentation or material
misstatement now or later in any warranty or representation in this Agreement or
in any writing delivered to Bank or to induce Bank to enter into this Agreement
or any other Loan Document;
 
Section 8.9                      Subordinated Debt. A default or breach occurs
under any agreement between any Borrower and any creditor of such Borrower that
signed a subordination agreement with Bank, or any creditor that has signed a
subordination agreement with Bank breaches any terms of the subordination
agreement, in each case, that is not cured within the cure periods set forth for
any such breach therein.
 
Section 8.10                      Guaranty.  (a) Any guaranty of any Obligations
terminates or ceases for any reason to be in full force and effect; (b) any
Guarantor does not perform any obligation or covenant under any guaranty of the
Obligations; (c) any circumstance described in Sections 8.4, 8.5, 8.7, or 8.8
occurs with respect to any Guarantor, (d) the liquidation, winding up, or
termination of existence of any Guarantor; or (e) (i) a material impairment in
the perfection or priority of Bank’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor.
 
ARTICLE 9
BANK’S RIGHTS AND REMEDIES
 
Section 9.1                      Rights and Remedies.  When an Event of Default
occurs and continues Bank may, without notice or demand, do any or all of the
following:
 
(i)           Declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
 
16

--------------------------------------------------------------------------------

 

(ii)           Stop advancing money or extending credit for Borrowers’ benefit
under this Agreement or under any other agreement between any Borrower and Bank;
 
(iii)           Settle or adjust disputes and claims directly with Account
Debtors for amounts, on terms and in any order that Bank considers advisable and
notify any Person owing any Borrower money of Bank’s security interest in such
funds and verify the amount of such account.  Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the Account Debtor, with proper
endorsements for deposit;
 
(iv)           Make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Each Borrower grants Bank a license to
enter and occupy any of its premises, without charge, to exercise any of Bank’s
rights or remedies;
 
(v)           Apply to the Obligations any (i) balances and deposits of any
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of any Borrower;
 
(vi)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(vii)           Place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any control agreement or similar
agreements providing control of any Collateral;
 
(viii)           Exercise all rights and remedies and dispose of the Collateral
according to the Code; and
 
(ix)           Enforce the Debenture in accordance with its terms.
 
Section 9.2                      Bank Expenses; Unpaid Fees.  Any amounts paid
by Bank pursuant to Section 9.1 shall constitute Bank Expenses and are
immediately due and payable, and shall bear interest at the Default Rate and be
secured by the Collateral and the Debenture.  No payments by Bank shall be
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.  In addition, any amounts advanced hereunder which are not
based on Financed Receivables (including, without limitation, unpaid fees and
Finance Charges as described in Section 2.2) shall accrue interest at the
Default Rate and be secured by the Collateral.
 
Section 9.3                      Bank’s Liability for Collateral.  So long as
Bank complies with reasonable banking practices regarding the safekeeping of
collateral, Bank shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; (c) any diminution in
the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person.  Borrowers bear all risk of loss, damage
or destruction of the Collateral.  For purposes of this Section 9.3, the term
“Collateral” shall include, in the case of EMEA, the property and assets
detailed in clause 3 of the Debenture.
 

 
17

--------------------------------------------------------------------------------

 
 
Section 9.4                      Remedies Cumulative.  Bank’s rights and
remedies under this Agreement, the Loan Documents, and all other agreements are
cumulative.  Bank has all rights and remedies provided under the Code, by law,
or in equity. Bank’s exercise of one right or remedy is not an election, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
is not a waiver, election, or acquiescence. No waiver hereunder shall be
effective unless signed by Bank and then is only effective for the specific
instance and purpose for which it was given.
 
Section 9.5                      Demand Waiver.  Each Borrower waives demand,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by Bank on which Borrower is liable.
 
Section 9.6                      Default Rate.  If an Event of Default has
occurred and is continuing, all Obligations shall accrue interest at the
Applicable Rate plus five percent (5.0%) per annum (the “Default Rate”).
 
ARTICLE 10
NOTICES.
 
Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, by certified mail
postage prepaid return receipt requested, or by fax to the addresses listed at
the beginning of this Agreement.  A party may change notice address by written
notice to the other party.
 
ARTICLE 11
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Except as may be otherwise set forth therein, Virginia law governs the Loan
Documents without regard to principles of conflicts of law.  Each Borrower and
Bank each submit to the exclusive jurisdiction of the State and Federal courts
in the Commonwealth of Virginia and Borrower accepts jurisdiction of the courts
and venue in Fairfax County, Virginia.  NOTWITHSTANDING THE FOREGOING, BANK
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
BANK’S RIGHTS AGAINST SUCH BORROWER OR ITS PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
ARTICLE 12
GENERAL PROVISIONS
 
Section 12.1                      Successors and Assigns.  This Agreement binds
and is for the benefit of the successors and permitted assigns of each
party.  No Borrower may assign this Agreement or any rights or Obligations under
it without Bank’s prior written consent which may be granted or withheld in
Bank’s discretion.  Bank has the right, without the consent of or notice to
Borrowers, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement, the Loan Documents or any related agreement.
 

 
18

--------------------------------------------------------------------------------

 
 
Section 12.2                      Indemnification.  Each Borrower hereby
indemnifies, defends and holds Bank and its officers, employees, directors and
agents harmless against:  (a) all obligations, demands, claims, and liabilities
asserted by any other party in connection with the transactions contemplated by
the Loan Documents; and (b) all losses or Bank Expenses incurred, or paid by
Bank from, following, or consequential to transactions between Bank and such
Borrower (including reasonable attorneys’ fees and expenses), except for losses
caused by Bank’s gross negligence or willful misconduct.
 
Section 12.3                      Time of Essence.  Time is of the essence for
the performance of all Obligations in this Agreement.
 
Section 12.4                      Severability of Provision.  Each provision of
this Agreement is severable from every other provision in determining the
enforceability of any provision.
 
Section 12.5                      Amendments in Writing; Integration.  All
amendments to this Agreement must be in writing signed by both Bank and
Borrower.  This Agreement and the Loan Documents represent the entire agreement
about this subject matter, and supersede prior negotiations or agreements.  All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
 
Section 12.6                      Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, are an original, and all taken
together, constitute one Agreement.
 
Section 12.7                      Survival.  All covenants, representations and
warranties made in this Agreement continue in full force while any Obligations
remain outstanding.  The obligation of Borrower in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.
 
             Section 12.8                      Confidentiality.  In handling any
confidential information, Bank shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (i) to Bank’s subsidiaries or affiliates in connection with their
business with Borrower; (ii) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Bank’s examination
or audit; and (v) as Bank considers appropriate in exercising remedies under
this Agreement.  Confidential information does not include information that
either: (a) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank, other than
as a result of a breach by Bank or its Affiliates of their confidentiality
obligations hereunder; or (b) is disclosed to Bank by a third party, if Bank
does not know that the third party is prohibited from disclosing the
information.
 
Section 12.9                      Attorneys’ Fees, Costs and Expenses.   In any
action or proceeding between any Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.
 
ARTICLE 13
DEFINITIONS
 
Section 13.1                      Definitions.  In this Agreement:
 
 
19

--------------------------------------------------------------------------------

 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrowers in connection with its sale or lease of goods
(including licensing software and other technology) or provision of
services, all credit insurance, guaranties, other security and all merchandise
returned or reclaimed by Borrowers and Borrowers’ Books relating to any of the
foregoing.
 
“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
 
“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.
 
“Advance Request/Invoice Transmittal Form” is that certain form attached hereto
as Exhibit C.
 
“Advance” is a Streamline Advance and/or Non-Streamline Advance and/or EMEA
Advance and/or Non-Formula Advance.
 
“Advance Rate” is the Streamline Advance Rate and/or the Non-Streamline Advance
Rate and/or the EMEA Advance Rate.
 
“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.
 
“Applicable Rate” is (a) for Streamline Advances and EMEA Advances, the Prime
Rate plus one and three-quarters percent (1.75%), (b) for Non-Streamline
Advances, the Prime Rate plus two percent (2.0%) and (c) for Non-Formula
Advances, the Prime Rate plus two and one-quarter percent (2.25%).
 
“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).
 
“Blocked Account” is defined in Section 2.2.7.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Code” is the Uniform Commercial Code as adopted in Virginia, as amended and as
may be amended and in effect from time to time.
 
“Collateral” is any and all properties, rights and assets of Borrowers granted
by Borrowers to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, as described on
Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.

 
20

--------------------------------------------------------------------------------

 
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.
 
“Debenture” means that certain Debenture of even date herewith by and between
Bank and EMEA.
 
“Default Rate” is defined in Section 9.6.
 
“Deferred Revenue” is all amounts received or  invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Early Termination Fee” is defined in Section 2.1.1.
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization,
in accordance with GAAP.
 
“Effective Date” is the date of this Agreement.
 
“Eligible Accounts” are Streamline Eligible Accounts and/or Non-Streamline
Eligible Accounts and/or EMEA Eligible Accounts.
 
“EMEA Accounts Listing” is a summary of EMEA Eligible Accounts in form and
substance acceptable to Bank in all respects.
 
“EMEA Advance Rate” means is eighty percent (80.0%), net of any offsets related
to each specific Account Debtor, other than Deferred Revenue, or such other
percentage as Bank establishes under Section 2.1.1(c).
 
 
21

--------------------------------------------------------------------------------

 

“EMEA Eligible Accounts” are billed Accounts in the ordinary course of EMEA’s
business that meet all such Borrower’s representations and warranties in Section
5.3, have been, at the option of Bank, confirmed in accordance with Section
2.1.1(e), and are due and owing from Account Debtors deemed creditworthy by Bank
in its sole discretion.  Without limiting the fact that the determina­tion of
which Accounts are eligible hereunder is a matter of Bank discretion in each
instance, EMEA Eligible Accounts shall not include the following Accounts (which
listing may be amended or changed in Bank’s discretion with notice to
Borrowers):
 
(i)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;
 
(ii)           Accounts for an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
 
(iii)           Accounts owing from an Account Debtor, including Affiliates,
whose total obligations to Borrower exceed thirty percent (30%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing
 
(iv)           Accounts for which the Account Debtor does not have its principal
place of business in the United Kingdom;
 
(v)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(vi)           Accounts for which Borrower owes the Account Debtor, but only up
to the amount owed (sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
 
(vii)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if Account Debtor’s payment may be conditional;
 
(viii)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(ix)           Accounts in which the Account Debtor disputes liability or makes
any claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
(x)           Accounts for which Bank reasonably determines collection to be
doubtful or any Accounts which are unacceptable to Bank for any reason.
 
“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.
 
“Events of Default” are set forth in Article 8.
 
“Excess Availability” means Total Availability less outstanding Obligations.
 
“Facility Amount” is Six Million Two Hundred Fifty Thousand Dollars
($6,250,000.00), increasing to Ten Million Dollars ($10,000,000) upon an
Increase Event.
 
 
22

--------------------------------------------------------------------------------

 

“Facility Fee” is defined in Section 2.2.2.
 
“Financed Receivables” are all those Eligible  Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Funding Date” is any date on which an Advance is made to or on account of
Borrower which shall be a Business Day.
 
“GAAP” is generally accepted accounting principles.
 
“Guarantor” is any present or future guarantor of the Obligations, including GTT
Global Telecom, LLC, GTT Global Telecom Government Services, LLC, Global
Internetworking of Virginia, Inc. and TEK Channel Consulting, LLC.
 
“Guaranty” is that certain Amended and Restated Unconditional Guaranty by
Guarantors, in favor of Bank, of even date herewith.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Increase Event” means the date on which (a) Borrower has executed assignment
consent agreements with Account Debtors of Capital Growth Systems, Inc., Global
Capacity Group, Inc. and Global Capacity Direct, LLC (f/k/a Vanco Direct USA,
LLC) (collectively, “Global Capacity”) collectively representing at least 75% in
interest of the total Account Debtors of Global Capacity (following Borrower’s
acquisition of Global Capacity’s Accounts) and (b) the closing by Borrower (and
release from escrow, if applicable) of no less than $4,500,000 in additional
equity or Subordinated Debt following the Effective Date; provided, however that
no Increase Event shall be deemed to have occurred if either of the two events
described in subsections (a) and (b) above occur later than February 28, 2010.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“Lockbox” is defined in Section 2.2.7.
 
“Lien” is a mortgage, lien, deed of trust, debenture, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” are, collectively, this Agreement, the Guaranty, the Debenture,
the Stock Pledge Agreement, any note, or notes or guaranties executed by
Borrower or Guarantor, and any other present or future

 
 
23

--------------------------------------------------------------------------------

 


agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.
 
“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (iii) a material impairment
of the prospect of repayment of any portion of the Obligations. For purposes
hereof, the term “Collateral” shall include, in the case of EMEA, the property
and assets detailed in clause 3 of the Debenture.
 
“Maturity Date” is the date that is 364 days following the Effective Date.
 
“Minimum Finance Charge” is Twelve Thousand Dollars ($12,000.00).
 
“Net Operating Cash Flow” means (a) EBITDA plus (b), at Bank’s discretion, one
time extraordinary expenses, plus (c) non-cash compensation expenses, less (d)
capital expenditures, less (e) cash taxes, less (f) cash interest expense, less
(d) all principal payments made during the applicable measurement period.
 
“Non-Streamline Advance” is defined in Section 2.1.1.
 
“Non-Streamline Advance Rate” is eighty percent (80.0%), net of any offsets
related to each specific Account Debtor, or such other percentage as Bank
establishes under Section 2.1.1(b).
 
“Non-Streamline Eligible Accounts” are billed Accounts in the ordinary course of
GTTA’s or WBS’ business that meet all such Borrower’s representations and
warranties in Section 5.3, have been, at the option of Bank, confirmed in
accordance with Section 2.1.1(e), and are due and owing from Account Debtors
deemed creditworthy by Bank in its sole discretion.  Without limiting the fact
that the determina­tion of which Accounts are eligible hereunder is a matter of
Bank discretion in each instance, Non-Streamline Eligible Accounts shall not
include the following Accounts (which listing may be amended or changed in
Bank’s discretion with notice to Borrowers):
 
(i)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;
 
(ii)           Accounts for an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
 
(iii)           Accounts for which the Account Debtor does not have its
principal place of business in the United States, unless agreed to by Bank in
writing, in its sole discretion, on a case-by-case basis;
 
(iv)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(v)           Accounts for which Borrower owes the Account Debtor, but only up
to the amount owed (sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
 
(vi)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if Account Debtor’s payment may be conditional;
 

 
24

--------------------------------------------------------------------------------

 
(vii)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(viii)           Accounts in which the Account Debtor disputes liability or
makes any claim and Bank believes there may be a basis for dispute (but only up
to the disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;
 
(ix)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue), other than Deferred Revenue in connection with advanced monthly
billings; and
 
(x)           Accounts for which Bank reasonably determines collection to be
doubtful or any Accounts which are unacceptable to Bank for any reason.
 
“Obligations” are, as of the date of determination, all advances, liabilities,
obligations, covenants and duties owing, arising, due or payable by Borrower to
Bank now or later under this Agreement or any other document, instrument or
agreement, account (including those acquired by assignment) primary or
secondary, such as all Advances, Finance Charges, Facility Fee, Early
Termination Fee, Collateral Handling, interest, fees, expenses, professional
fees and attorneys’ fees, or other amounts now or hereafter owing by Borrower to
Bank.
 
“Perfection Certificates” are those certain Perfection Certificates delivered by
Borrowers to Bank in connection with this Agreement.
 
“Permitted Indebtedness” is, for each Borrower:
 
(i)           Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;
 
(ii)           Subordinated Debt;
 
(iii)           Indebtedness to trade creditors incurred in the ordinary course
of business;
 
(iv)           Indebtedness permitted pursuant to subsection (f) of the
definition of “Permitted Investments”; and
 
(v)           Indebtedness secured by Permitted Liens.
 
“Permitted Investments” are: (a)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (b) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (c) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, (d) any
other investments administered through Bank, (e) Investments (including
ownership of Subsidiaries) existing on the Effective Date and listed on the
Perfection Certificate, and (f) investments by Borrowers  in any other Borrower
from the Effective Date through the Maturity Date.
 
“Permitted Liens” are:
 
(i)           Liens arising under this Agreement or other Loan Documents;
 
(ii)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which a
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
 

 
25

--------------------------------------------------------------------------------

 
(iii)           Purchase money Liens securing no more than $1,500,000.00 in the
aggregate amount outstanding  (i) on equipment acquired or held by Borrowers
incurred for financing the acquisition of the equipment, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment;
 
(iv)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of a Borrower’s business, if the leases,
subleases, licenses and sublicenses permit granting Bank a security interest;
 
             (v)           Liens in favor of other financial institutions
arising solely in connection with Borrower’s or any Subsidiary’s deposit
accounts that are pledged as collateral for letters of credit;
 
(vi)           Liens arising under Permitted Indebtedness; and
 
(vii)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in the foregoing clauses (i) through
(vi), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“RBS” means the Royal Bank of Scotland.
 
“Reconciliation Day” is the last calendar day of each month.
 
“Reconciliation Period” is each calendar month.
 
“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of a Borrower.
 
“Stock Pledge Agreement” is that certain Stock Pledge Agreement, dated March 17,
2008, by GTTI in favor of Bank.
 
“Streamline Accounts Listing” is a summary of Streamline Eligible Accounts in
form and substance acceptable to Bank in all respects.
 
“Streamline Advance” is defined in Section 2.1.1.
 
“Streamline Advance Rate” is eighty percent (80.0%), net of any offsets related
to each specific Account Debtor, other than Deferred Revenue, or such other
percentage as Bank establishes under Section 2.1.1(b).
 
“Streamline Eligible Accounts” are billed Accounts in the ordinary course of
GTTA’s or WBS’ business that meet all such Borrower’s representations and
warranties in Section 5.3, have been, at the option of Bank, confirmed in
accordance with Section 2.1.1(e), and are due and owing from Account Debtors
deemed creditworthy by Bank in its sole discretion.  Without limiting the fact
that the determina­tion of which Accounts are eligible hereunder is a matter of
Bank discretion in each instance, Streamline Eligible Accounts shall not

 
26

--------------------------------------------------------------------------------

 
 
include the following Accounts (which listing may be amended or changed in
Bank’s discretion with notice to Borrowers):
 
(i)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;
 
(ii)           Accounts for an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
 
(iii)           Accounts owing from an Account Debtor, including Affiliates,
whose total obligations to Borrower exceed thirty percent (30%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing
 
(iv)           Accounts for which the Account Debtor does not have its principal
place of business in the United States;
 
(v)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(vi)           Accounts for which Borrower owes the Account Debtor, but only up
to the amount owed (sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
 
(vii)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if Account Debtor’s payment may be conditional;
 
(viii)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(ix)           Accounts in which the Account Debtor disputes liability or makes
any claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
(x)           Accounts for which Bank reasonably determines collection to be
doubtful or any Accounts which are unacceptable to Bank for any reason.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
“Subordinated Debt” is debt incurred by a Borrower subordinated to such
Borrower’s debt to Bank (pursuant to a subordination agreement entered into
between Bank, Borrower and the subordinated creditor), on terms acceptable to
Bank.
 
“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.
 
“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except
 

 
27

--------------------------------------------------------------------------------

 
 
prepaid expenses, (iii) notes, accounts receivable and other obligations owing
to Borrower from its officers or other Affiliates, and (iv) reserves not already
deducted from assets, minus (b) Total Liabilities, plus (c) Subordinated Debt.
 
“Testing Month” is any month with respect to which Bank has tested Borowers’
aggregate cash and Excess Availability in order to determine whether Borrowers
may request Streamline Advances.
 
“Total Availability” means the total amount available for Advances to Borrower
hereunder, taking into account all Account eligbility requirements and and
applicable Advnace Rates.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.
 




[Signature Page Follows]
 


 

 
28

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.
 
BORROWERS:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By:
 /s/ Eric A. Swank 
Print Name:
Eric A. Swank
Title:
Chief Financial Officer



GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By:
 /s/ Eric A. Swank 
Print Name:
Eric A. Swank
Title:
Chief Financial Officer



WBS CONNECT, LLC
 
By:
 /s/ Eric A. Swank 
Print Name:
 Eric A. Swank 
Title:
 Chief Financial Officer and Managing Partner 



GTT-EMEA, LTD.
 
By:
 /s/ Richard D. Calder
Print Name:
 Richard D. Calder 
Title:
 Director



BANK:
 
SILICON VALLEY BANK
 
By:
 /s/ Christine Egitto 
Print Name:
  Christine Egitto
Title:
  Vice President




 
29

--------------------------------------------------------------------------------

 

EXHIBIT A
 
The Collateral consists of all of each Borrower’s right, title and interest in
and to the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (a) more than 67% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, or (b) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.
 
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.
 

 
Exh A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[pict6.jpg]
 
SPECIALTY FINANCE DIVISION
Compliance Certificate
 
We, as authorized officers of Global Telecom and Technology, Inc., Global
Telecom & Technology Americas, Inc., WBS Connect, LLC and GTT-EMEA, Ltd.
(“Borrowers”) certify under the Amended and Restated Loan and Security Agreement
(the “Agreement”) between Borrowers and Silicon Valley Bank (“Bank”) as follows
(all capitalized terms used herein shall have the meaning set forth in the
Agreement):
 
When Invoice Advances are outstanding, each Borrower represents and warrants for
each of its Financed Receivables:
 
Ø
Each Financed Receivable is an Eligible Account.

 
Ø
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 
Ø
The correct amount is on the Advance Request/Invoice Transmittal Form and is not
disputed;

 
Ø
Other than for Deferred Revenue financed with a Streamline Advance or EMEA
Advance, payment is not contingent on any obligation or contract and Borrower
has fulfilled all its obligations as of the Advance Request/Invoice Transmittal
Form date;

 
Ø
Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not in default, has not been
previously sold, assigned, transferred, or pledged and is free of any liens,
security interests and encumbrances other than Permitted Liens;

 
Ø
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 
Ø
It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 
Ø
It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 
Ø
Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 
Ø
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 
Additionally, each Borrower represents and warrants, jointly and severally, as
follows:
 
Ø
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

 
 
Exh B-1

--------------------------------------------------------------------------------

 

Ø
Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 
Ø
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act,
[the UK 1996 Employment Rights Act and UK National Minimum Wage Act of 1998], as
applicable.  Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to cause a Material Adverse
Change.  None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change.

 
Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
 
 
Requires
 
Complies
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes    No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC unless otherwise made public, (for 10-K, no
later than 90 days following FYE)
Yes    No
Borrowing Base Certificate A/R & A/P Agings & Deferred Revenue Schedule
Monthly within 30 days
Yes    No
Monthly Streamline/EMEA Accounts Report
Monthly within 5 days
Yes    No
Annual Audit
Annually (other than 2009)
Yes    No



Financial Covenant
 
Required
Actual
Complies
Maintain on a Monthly Basis prior to an Increase Event:
     
Minimum Net Operatng Cash Flow
For the months ending:
  December 31, 2009
  January 31 – March 31, 2010
For the three months ending:
  April 30, 2010
  May 31, 2010
  June 30, 2010
  July 31, 2010
  August 31, 2010
  September 30, 2010 and thereafter
 
($150,000)
$1.00
 
$200,000
$250,000
$300,000
$350,000
$400,000
$500,000
 
$_________
$_________
 
$_________
$_________
$_________
$_________
$_________
$_________
Yes   No
Maintain on a Monthly Basis upon an Increase Event:
     
Minimum Net Operatng Cash Flow
For the months ending:
  December 31, 2009
  January 31 – March 31, 2010
For the three months ending:
  April 30, 2010 – June 30, 2010
  July 31, 2010 and thereafter
 
 
($150,000)
$1.00
 
$1,250,000
$1,750,000
 
 
$_________
$_________
 
$_________
$_________
Yes   No

 
 
Exh B-2

--------------------------------------------------------------------------------



 
Financial Reporting
 
 
Actual
 
Borrower’s cash + Excess Availability
$                         



All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.
 
Dated as of:
 



Sincerely,
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
BANK USE ONLY
 
By:
     Received by:
 
 
Print Name:
     
AUTHORIZED SIGNER
Title:
   
Date:
        Verified:
 
         
AUTHORIZED SIGNER
     
Date:
       
Compliance Status:
Yes    No


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
 
By:
 
 
Print Name:
 
 
Title:
 



WBS CONNECT, LLC
 
 
By:
 
 
Print Name:
 
 
Title:
 



GTT-EMEA, LTD.
 
 
By:
 
 
Print Name:
 
 
Title:
 





 


 
Exh B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
ADVANCE REQUEST/INVOICE TRANSMITTAL FORM




(Attached)
 





 
Exh C-1

--------------------------------------------------------------------------------

 
